DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated April 19,2021. Applicant amended claim 29. Claims 1-30 are pending with claims 1-15 previously withdrawn.
Applicant's arguments filed in Remarks with respect to Claims 1-18 have been fully considered but they are not persuasive. As to Argument A, Examiner clarifies that the claimed shaft refers to the longitudinal length of reference numbers 22 and 122 in Figs. 1 and 2 including medial and proximal portions. The claimed second body refers to distal portions of outer and inner walls annotated below as “OW” and “IW” respectively.

    PNG
    media_image1.png
    378
    481
    media_image1.png
    Greyscale

As to Argument B, the Examiner notes and clarifies that a distal end of the imaging channel corresponding to reference numbers 170, 171, and 172 terminate inside tip (13) that is substantially hemispherical as shown in Fig. 2. Additionally it can be be seen that distal to (170) are lenses (134 in [0057] that are substantially hemispherical, distal to (171) is a diffuser portion (140) in [0057] that is substantially hemispherical and that distal to (172) is an optical surface (168) in [0056’ that is substantially hemispherical. 
Accordingly the previous rejections are maintained.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant amended claim 29 and the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (U.S. Publication 2013/0281779).
As to Claim 16, Robertson discloses an apparatus (20) in [0032] and Fig. 1 comprising:
a housing (24) in [0032] having a surface for a user to hold the apparatus;
a shaft (22) in [0032] in Fig. 1 and analogous structure (122) in [0054] and Fig. 2 that extends from the housing, the shaft including a port body having first (144) in [0054] and second channels (142, 146) in [0054]);
an optical bulb (30) in [0032] in Fig. 1 and analogous structure (130) in [0054] and Fig. 2 and  disposed at a distal end of the shaft, the optical bulb comprising:
	a first body (32) in [0033] in Fig. 1 and analogous structure (132) in [0055] and Fig. 2 having a substantially hemispherical distal side;
(outer and inner walls of (122) in Fig. 2) extending from a proximal side of the first body, the second body including a mechanical connection point (180) in [0056] and Fig. 2 disposed at or near a proximal side of the second body;
	an instrument channel (174) in [0056] and Fig. 2 extending from the proximal side of the second body to the substantially hemispherical distal side of the first body, the instrument channel aligned with the first channel in the port body;
	an imaging channel (170, 171, 172) in [0056] and Fig. 2 that extends from an aperture at the “base” defined in the proximal side of the second body, the imaging channel terminating between the proximal and substantially hemispherical distal sides of the first body, the imaging channel aligned with the second channel in the port body, wherein a distal end of the imaging channel is substantially hemispherical,
	wherein the first body is configured and arranged to provide a substantially uniform image path within a field of view of a camera (136) in [0056] and Fig. 2 disposed in the imaging channel.
As to Claim 17, Robertson discloses the apparatus of claim 16, wherein the substantially hemispherical distal end of the imaging channel has a negative power of lenses (134) in [0057] to increase the field of view of the camera.
As to Claim 18, Robertson discloses the apparatus of claim 16, wherein the substantially hemispherical distal end of the imaging channel is configured to refract light passing out of the imaging channel towards the instrument channel (both imaging and instrument channels having openings at the distal end wherein light passing out of the imaging channel can travel outwards and back towards the instrument channel via (140) in [0057] as shown in Fig. 2).
As to Claim 19, Robertson discloses the apparatus of claim 18, wherein the substantially hemispherical distal end of the imaging channel eliminates a total internal reflection of light at a wall of the instrument channel as shown in Fig. 2 wherein the imaging channel is encompassed by inner walls of (122).
As to Claim 20, Robertson discloses the apparatus of claim 19, wherein a light source (162) in [0056] as shown in Fig. 2 
As to Claim 21, Robertson discloses the apparatus of claim 20, wherein the light source is disposed in a counterbore of the imaging channel of (171) as shown in Fig. 2.
As to Claim 22, Robertson discloses the apparatus of claim 20, wherein the light source is integrated with the camera (optical components being separated, in contact, or bonded as described in [0056]).
As to Claim 23, Robertson discloses the apparatus of claim 20, wherein the location of the light source and an inner cross-sectional diameter of the imaging channel are selected to reduce a reflection of light within the imaging channel, the light emitted by the light source (reducing a reflection being intended use; structurally the position of the light source and the imaging channel are separate and therefore reflection of light is reduced as shown in Fig. 2).
As to Claim 24, Robertson discloses the apparatus of claim 23, wherein the inner cross-sectional diameter is about 2.5 mm “different shapes and sizes” in [0072].
As to Claim 25, Robertson discloses the apparatus of claim 23, wherein the light emitted by the light source is substantially uniform distally from the first body within the field of view of the camera being diffused as described in [0057].
As to Claim 26, Robertson discloses the apparatus of claim 20, wherein the light source comprises a plurality of light elements, each light element disposed along a virtual circle, wherein the camera is disposed in a center of the virtual circle.
As to Claim 27, Robertson discloses the apparatus of claim 26, wherein the light elements comprise light emitting diodes “LED” in [0057].
As to Claim 28, Robertson discloses the apparatus of claim 16, wherein the first and second bodies comprise a same material if “monolithically formed” in [0033].
As to Claim 29, Robertson discloses the apparatus of claim 16, wherein the same material comprises an acrylic thermoplastic being “molded” in [0034].
As to Claim 30, Robertson discloses the apparatus of claim 16, wherein the mechanical connection point comprises a flange “flange” in [0056].



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795